Title: From Thomas Jefferson to Edward Stevens, 4 August 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond August 4th 1780.

Your several favors of July 16. 21. and 22. are now before us. Our Smiths are engaged making 500 axes and some tomahawks for General Gates. About 100 of these will go by the waggons now taking in their Loads. As these are for the army in general, no doubt you will participate of them. A chest of medicine was made up for you in Williamsburg, and by a strange kind of forgetfulness  the vessel ordered to bring that, left it, and brought the rest of his shop. It is sent for again and I am not without hopes will be here in time to go by the present waggons. They will carry some ammunition and the axes and will make up their load with spirit. Tents I fear cannot be got in this country. We have however sent out powers to all trading-towns here to take it wherever it can be found. I write to General Gates to try whether the duck in north Carolina cannot be procured by the executive of that state on continental account; for surely the whole army as well our militia as the rest is continental. The arms you have to spare may be delivered to General Gates’s order, taking and furnishing us with proper vouchers. We shall endeavour to send our draughts armed. I cannot conceive how the arms before sent coud have got into so very bad order; they certainly went from hence in good condition. You wish to know how far the property of this state in your hands is meant to be subject to the orders of the Commander in chief. Arms and military stores we mean to be perfectly subject to him. The provisions going from this country will be for the whole army. If we can get any tents they must be appropriated to our own troops. Medicine, sick stores, spirits and such other things we expect shall be on the same footing as with the northern army. There you know each state furnishes its own troops with these articles and of course has an exclusive right to what is furnished. The money put into your hands was meant as a particular resource for any extra wants of our own troops: yet in case of great distress you wou’d probably not see the others suffer without communicating part of it for their use. We debit Congress with this whole sum. There can be nothing but what is right in your paying Major Mazaret’s troops out of it. I wish the plan you have adopted for securing a return of the arms from the militia may answer. I apprehend any man who has a good gun on his shoulder, wou’d agree to keep it and have the worth of it deducted out of his pay[, more] especially when the receipt of the pay is at some distance. What wou’d you think of notifying to them further that a proper certificate that they are discharged and have returned their arms will be required before any pay is issued to them? A roll kept and forwarded of those so discharged and delivering up their arms wou’d supply accidental losses of their certificates. We [are] endeavouring to get bayonet belts made. The state quarter master affirms the cartouch boxes sent from this place (959. in number) were all in good condition. I therefore suppose the 300 you received in such very bad order must have gone from the continental quarter master at Petersburg: or perhaps have been pillaged on the road of their flaps to mend shoes &c. I must still press the return of as many waggons as possible. All you will send shall be loaded with spirits, or something else for the army. By their next return we shall have a good deal of bacon collected. The inclosed is a copy of what was reported to me as heretofore sent by the waggons.
I am sir, Your very humble servant,

Th: Jefferson

